Matter of Sanchez v Biben (2018 NY Slip Op 06707)





Matter of Sanchez v Biben


2018 NY Slip Op 06707


Decided on October 9, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 9, 2018

Renwick, J.P., Manzanet-Daniels, Mazzarelli, Webber, Singh, JJ.


7275 3524/14 -2401] 147/15 150/18

[*1]In re Elvis Sanchez, Petitioner, 
vHon. E. Biben, etc. et al., Respondents.


Elvis Sanchez, petitioner pro se.
Barbara D. Underwood, Attorney General, New York (Charles F. Sanders of counsel), for Hon. Ellen Biben, respondent.
Cyrus R. Vance, Jr., District Attorney, New York (James T. Hughes of counsel), for James Zaleta respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the
same hereby is denied and the petition dismissed, without costs or disbursements.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 9, 2018
CLERK